Name: Commission Regulation (EC) No 1910/96 of 2 October 1996 opening the procedure for the allocation of export licences for cheese to be exported in 1997 to the United States of America under the additional quota resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  processed agricultural produce;  America
 Date Published: nan

 No L 251 /18 I EN I Official Journal of the European Communities 3 . 10 . 96 COMMISSION REGULATION (EC) No 1910/96 of 2 October 1996 opening the procedure for the allocation of export licences for cheese to be exported in 1997 to the United States of America under the additional quota resulting from the GATT Agreements Those details shall be presented in accordance with the model shown in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products ('), as last amended by Regulation (EC) No 1 875/96 (2), and in particular Article 9(a)(1 ) thereof, Whereas Article 9(a) of Regulation (EC) No 1466/95 provides that export licences for cheese exported to the United States of America as part of the additional quota under the Agreements concluded during the Uruguay Round of multilateral trade negotiations (hereinafter known as 'the Agreements') may be allocated according to a special procedure by which preferred importers in the United States may be designated; whereas that procedure should be opened for exports during 1997 and the addi ­ tional rules relating to it should be determined; whereas, given the time limit for notification of the preferred importers in the United States, the procedure should be opened without delay; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 3 Member States shall notify the Commission within five working days of the end of the period for lodging applica ­ tions of the applications lodged for each of the groups of products covered by the American quota indicated in Annex I. Notification shall comprise for each group:  a list of applicants,  the quantities applied for by each applicant broken down by code of the export refund nomenclature for milk products and by their description in accordance with the Harmonized Tariff Schedule of the United States of America ( 1996),  the quantities of those products exported by the appli ­ cant during the previous three years,  the name and address of the importer designated by the applicant and whether the importer is a branch of the applicant. All notifications, including 'nil ' notifications, shall be made by telex or fax, on the working days stipulated, on the model form shown in Annex III . HAS ADOPTED THIS REGULATION: Article 1 Export licences for products falling within CN code 0406 to be exported in 1997 to the United States of America under the additional quota resulting from the Agreements as referred to in Annex I shall be issued in accordance with the provisions of Article 9 (a) of Regulation (EC) No 1466/95. Article 4 The Commission shall , pursuant to Article 9 (a) (3) of Regulation (EC) No 1466/95, determine the allocation of licences without delay and shall notify the Member States thereof by 31 October 1996 at the latest. Article 5 The information referred to in Article 3 shall be verified before the final licences are issued and by 31 December 1996 at the latest. Where it is found that incorrect information has been supplied by an operator to whom a provisional licence has been issued, the licence shall be cancelled and the security forfeited . Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Article 2 Applications for provisional licences shall be lodged with the competent authorities by 11 October 1996 at the latest. They shall not be admissible unless they contain all the details referred to in Article 9 (a) (2) of Regulation (EC) No 1466/95 and the documents mentioned therein . (') OJ No L 144, 28 . 6. 1995, p. 22. V) OJ No L 247, 28 . 9 . 1996, p . 36. 3 . 10 . 96 EN Official Journal of the European Communities No L 251 /19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX I Cheese to be exported to the United States of America in 1997 under the additional quota resulting from the GATT Agreements Article 9 (a) of Regulation (EC) No 1466/95 and Regulation (EC) No 1910/96 Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonized Tariff Schedule of the United States of America Quantity available for 1997 Maximum quantity per application Note No Group Tonnes Tonnes 16 Not specifically provided for (NSPF) 900 360 17 Blue Mould 150 60 18 Cheddar 500 200 19 American type 50 20 20 Edam/Gouda 300 120 21 Italian type 350 140 22 Swiss or Emmenthaler cheese other than with eye formation 150 60 25 Swiss or Emmenthaler cheese other than with eye formation 350 140 A N N E X II Pr es en ta tio n of de ta ils re qu ire d un de r A rti cl e 9( a) (2 ) of R eg ul at io n (E C) N o 14 66 /9 5 Id en tif ica tio n of th e U ni te d St ate s of A m er ic a qu ot a A dd iti on al N ot e to th e H ar m on iz ed Ta rif f Sc he du le of th e U ni te d St ate s of Am er ica N o  ¡ gr ou p ap pl ie d fo r N am e of gr ou p: N am e/ ad dr es s of ap pl ic an t R ef un d n o m en cl at u re pr od uc t co de Q ua nt ity ap pl ie d fo r Ex po rt to th e U ni te d St ate s of A m er ic a H ar m on iz ed T ar if f S ch ed ul e of th e U S A co de N am e/ ad dr es s of de sig na te d im po rte r Im po rte r is br an ch of ap pl ic an t ye s n o  ¡  ¡ 19 93 19 94 19 95 Av er ag e 0 19 93 to 19 95 I I I T ot al \ 0 No L 251 /20 I EN I Official Journal of the European Communities 3 . 10 . 96 A N N E X II I N ot ifi ca tio n by M em be r St at e in ac co rd an ce w ith A rti cl e 3 of R eg ul at io n (E C ) N o 19 10 /9 6 Id en tif ica tio n of the Un ite d Sta tes of Am eri ca qu ota Ad dit ion al No te to the Ha rm on ize d Ta rif f Sc he du le of the Un ite d Sta tes of Am eri ca No  ¡ gr ou p ap pl ied fo r N am e of gr ou p: 3 . 10 . 96 I EN I Official Journal of the European Communities No L 251 /21 N o N am e/ ad dr es s of ap pl ic an t R ef un d no m en cl at ur e pr od uc t co de Q ua nt ity ap pl ie d fo r Ex po rt to th e U ni te d St ate s of A m er ic a H ar m on iz ed T ar if f S ch ed ul e of th e U SA co de N am e/ ad dr es s of de sig na te d im po rte r Im po rte r is su bs id ia ry of ap pl ic an t ye s n o  ¡  ¡ 19 93 19 94 19 95 A ve ra ge 0 19 93 to 19 95 1 I I  ¡  ¡ I \ I \ I I I T ot al 0 I 2 I  ¡  ¡ \ I I I I I T ot al 0 I 3 I  ¡  ¡ I I I I I T ot al I 0 \